JUVENILE COURT PROCEDURAL RULES COMMITTEE
                             FINAL REPORT1

                           Amendment of Pa.R.J.C.P. 1128

      On October 14, 2020, the Supreme Court amended Rule of Juvenile Court
Procedure 1128 to clarify requirements for the presence of children at dependency
proceedings.

       Upon request, the Committee reviewed Pa.R.J.C.P. 1128 (Presence at
Proceedings) to consider whether the rule invited a practice whereby children of a
certain age were categorically excused from being present in court. While the rule did
not encourage excusing children, the Committee recommended the rule be refined to
emphasize the importance of a child’s appearance and the need to consider a child’s
individual circumstances when deciding whether to excuse the child from a proceeding.

       Pa.R.J.C.P. 1128(A) generally requires all parties to be present at dependency
proceedings. This paragraph is amended to specifically include children under the
general requirement. Pa.R.J.C.P. 1120 (Definitions) defines a “party” as “a person or
the county agency who has standing to participate in the proceedings but nothing in
these Rules confers standing upon a person.” Under this definition, a child is a party
because the child has standing to participate. See, e.g., Pa.R.J.C.P. 1151 (providing for
appointment of guardian ad litem or counsel to represent a child). Specifically including
the child in paragraph (A) reinforces the importance of the child’s presence and
eliminates the need for readers to rely upon a definition to understand the scope of the
requirement.

       The Comment is also revised to emphasize that exceptions to a child’s presence
at dependency proceedings are to be based on individual circumstances. Moreover,
the Comment references the requirement of Pa.R.J.C.P. 1129(A)(2) that the child be
physically present in court at least every six months. Finally, the Comment indicates
that a child’s unease while attending should be mitigated by the court.

      The amendment will become effective January 1, 2021.




1   The Committee’s Final Report should not be confused with the official Committee
Comments to the rules. Also note that the Supreme Court does not adopt the
Committee’s Comments or the contents of the Committee’s explanatory Final Reports.